1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   DARONTE T. LEWIS,                               )   Case No.: 1:20-cv-00596-AWI-SAB (PC)
                                                     )
12                  Plaintiff,                       )
                                                     )   ORDER DENYING PLAINTIFF’S MOTION FOR
13          v.                                           APPOINTMENT OF COUNSEL
                                                     )
14                                                   )   (ECF No. 81)
     DR. KOKOR,
                                                     )
15                                                   )
                    Defendant.                       )
16                                                   )

17          Plaintiff Daronta T. Lewis is proceeding pro se and in forma pauperis in this civil rights action

18   pursuant to 42 U.S.C. § 1983.

19          Currently before the Court is Plaintiff’s motion for appointment of counsel filed on June 17,

20   2021. (ECF No. 81.) Plaintiff proffers that since May 31, 2021, he has been hospitalized due to right

21   hand trauma and cannot write. Plaintiff states he does not know the extent of the injury nor how long

22   he will be unable to write, and is requesting the appointment of counsel to assist with completing

23   discovery.

24          The Court notes that Plaintiff does not have a constitutional right to appointed counsel in this

25   action, Rand v. Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997), and the Court cannot require any

26   attorney to represent Plaintiff pursuant to 28 U.S.C. § 1915(e)(1), Mallard v. United States District
27   Court for the Southern District of Iowa, 490 U.S. 296, 298 (1989). Nevertheless, in certain exceptional

28   circumstances, the Court may request the voluntary assistance of counsel pursuant to § 1915(e)(1).

                                                         1
1    Rand, 113 F.3d at 1525. Without a reasonable method of securing and compensating counsel, the

2    Court will seek volunteer counsel only in the most serious and exceptional cases. In determining

3    whether “exceptional circumstances exist, the district court must evaluate both the likelihood of

4    success on the merits [and] the ability of the [plaintiff] to articulate his claims pro se in light of the

5    complexity of the legal issues involved.” Id. (internal quotation marks and citations omitted). “Neither

6    of these considerations is dispositive and instead must be viewed together.” Palmer v. Valdez, 560

7    F.3d 965, 970 (9th Cir. 2009). The burden of demonstrating exceptional circumstances is on Plaintiff.

8    Id.

9             In light of the reasons proffered, the claims underlying this action, and the current scheduling

10   order in this action, the Court does not find exceptional circumstances requiring appointment of

11   counsel. Specifically, the current deadlines in this action are: (1) an exhaustion motion filing deadline

12   of August 24, 2021; (2) a deadline to amend pleadings of November 24, 2021; (3) a discovery

13   deadline of January 24, 2022; and (4) a dispositive motion filing deadline of April 4, 2022. (ECF No.

14   76.) Given Plaintiff has no knowledge of the extent of his injury or how long it will last, and the

15   current deadlines, the Court finds a more appropriate remedy would be a reasonable extension of any

16   relevant deadline, if the need presents itself in the future.

17            Accordingly, Plaintiff motion for appointment of counsel is DENIED, without prejudice.

18
19   IT IS SO ORDERED.

20   Dated:     June 21, 2021
21                                                        UNITED STATES MAGISTRATE JUDGE

22
23
24
25
26
27
28

                                                           2
